ANDERSON, J.
Richard and Loetta Cuccio appeal from an order granting the request of the personal representative of the estate for a substitution of judge.1 The Cuccios maintain that our mandate in an unpublished per curiam opinion, In re Rusilowski, No. 91-0524, unpublished slip op. (Wis. Ct. App. Jan. 22, 1992), does not require "further proceedings" and the *650estate does not have the right to substitution of the original judge assigned to this case. The estate's argument is that our remand contemplates "further proceedings" because the probate court, in all likelihood, will require briefs and oral argument; therefore, it is entitled to a substitution of the judge assigned under sec. 801.58(7), Stats. We conclude that our remand orders the probate judge to take specific action after remittitur rather than to conduct "further proceedings;" therefore, we reverse the order of the probate court granting the estate its request for a substitution of judge.
This appeal originates from proceedings in the probate court after our remand in Rusilowski. In that per curiam decision we reversed the probate court's determination that the estate failed to meet its burden of proving that the decedent's signature had been forged to a document of conveyance. Rusilowski, slip op. at 2. We concluded that when a claimant seeks to require a personal representative to make a conveyance of real estate, the burden of proof is on the claimant to establish the validity of the decedent's signature on the purported document of conveyance. Id., slip op. at 4. In that per curiam, we wrote: "[W]e conclude that the probate court's decision was based on an improper assignment of the burden of proof. We remand the case and instruct the probate court to redecide the issue on the present record with the proper allocation of the burden of proof." Id., slip op. at 4-5 (footnote omitted). At the conclusion of that per curiam we again stated our directions: "We remand this case and direct the probate court to redecide the issue of whether the Cuccios are entitled to specific performance under the proper allocation of the burden of proof." Id., slip op. at 7.
After remittitur, the estate filed a request for substitution of judge under sec. 801.58(7), Stats. After consid*651ering objections from the Cuccios, the probate court reluctantly granted the request. The probate court commented that although it believed that the rationale of State ex rel. Parrish v. Circuit Court, 148 Wis. 2d 700, 436 N.W.2d 608 (1989), should be extended to this case, existing law directed that the substitution request be honored.2
The issue before this court is whether our remand requires "further proceedings" giving a party the right of substitution of the judge assigned under sec. 801.58(7), Stats. This is a question of statutory interpretation which we review de novo. See State ex rel. Town of Delavan v. Circuit Court, 167 Wis. 2d 719, 723, 482 N.W.2d 899, 900-01 (1992).
The resolution of this question is governed by the principles set forth in State ex rel. Ondrasek v. Circuit Court, 133 Wis. 2d 177, 394 N.W.2d 912 (Ct. App. 1986) (Ondrasek II). In Ondrasek II, we were called upon to determine whether the remand in the underlying action3 supported a request for substitution of judge. In making this determination we were required to construe secs. 801.58(7)4 and 808.08, Stats.5
*652In Ondrasek II, we held that both secs. 801.58(7) and 808.08, Stats., contemplate, in part, "further proceedings" in the trial court following a remand from ain appellate court. Ondrasek II, 133 Wis. 2d at 182, 394 N.W.2d at 914. We also held that the phrase "further proceedings" was not ambiguous when the two statutes are read in harmony with each other. Ondrasek II, 133 Wis. 2d at 182-83, 394 N.W.2d at 914. We concluded that "[s]ection 808.08(1), Stats., addresses a situation where the trial judge is ordered to take specific action following remittitur." Ondrasek II, 133 Wis. 2d at 183, 394 N.W.2d at 914. (Emphasis in original.) We then determined that sec. 808.08(3) is a "catch-all" provision which includes all actions or proceedings not governed by sec. 808.08(1) or (2). Ondrasek II, 133 Wis. 2d at 183, 394 N.W.2d at 914. We also concluded that the "further proceedings" of sec. 801.58(7) should be given the same *653meaning as in sec. 808.08(3).6 Ondrasek II, 133 Wis. 2d at 184, 394 N.W.2d at 914. By implication, we held that there would be no right of substitution if a mandate required only specific action by the trial court as contemplated in sec. 808.08(1). See Ondrasek II, 133 Wis. 2d at 184 n.3, 394 N.W.2d at 915. We conclude that, as a result, the right of substitution contained in sec. 801.58(7) would apply to the trial court proceedings after remittitur contemplated by sec. 808.08(3).
We then reviewed our mandate in the underlying action and held that it directed nothing specific of the trial judge. We pointed out that the mandate would require the trial judge to conduct "further proceedings" to revalue the real estate and building, include in the marital estate and value the law firm receivables, and recalculate the overall property division and family support order. We found that this was an extensive revision of the original judgment that called for the type of proceedings contemplated in sec. 808.08(3), Stats. Ondrasek II, 133 Wis. 2d at 183, 394 N.W.2d at 914. We wrote that a harmonious reading of secs. 801.58(7) and 808.08, Stats., led to the conclusion that we had ordered the "further proceedings" contemplated by sec. 801.58(7) to justify the right of substitution of the assigned judge. Ondrasek II, 133 Wis. 2d at 184, 394 N.W.2d at 914. In short, our remand required the trial court to add to the *654record and make further factfinding after revaluing and recalculating.
The facts of this case are distinguishable from Ondrasek II. Here, our mandate directs specific action by the probate court. The probate court is required to apply the correct burden of proof to the record developed in the trial in the underlying action and then to redecide if the Cuccios are entitled to specific performance. Because this mandate did not order a new trial, sec. 808.08(2), Stats., is not applicable. Because this mandate did not order extensive action on the part of the probate court, sec. 808.08(3) is not applicable. Rather, our mandate in Rusilowski falls squarely under sec. 808.08(1) because it directs specific action only. No new facts need be garnered; no added record need be made. Rather, the trial court is left with the same record and need not add to it. Therefore, consistent with our holding in Ondrasek II, the right of substitution under sec. 801.58(7), Stats., does not attach to proceedings in the trial court after remittitur where the mandate of the appellate court requires the trial judge to perform specifically directed actions.
By the Court. — Order reversed.

 The Cuccios originally filed a petition for a supervisory writ of prohibition seeking to prevent the court administrator for the Second Judicial Administrative District from reassigning In re Rusilowski, Racine County Cir. Ct. No. 90-PR-34, after the Honorable Nancy E. Wheeler entered an order granting the request for a substitution of judge made by Bernard G. Rusilowski, the personal representative of the estate. Because this court does not have original jurisdiction to compel the chief administrative judge of a judicial administrative district to assign an action to another judge, the Cuccios' petition could have been dismissed. See State ex rel. Gilboy v. Circuit Court, 119 Wis. 2d 27, 349 N.W.2d 712 (Ct. App. 1984). However, because of the question presented, we exercised our discretion to look at the substance and nature of the document, see In re Town of Fitchburg, 98 Wis. 2d 635, 647-48, 299 N.W.2d 199, 205 (1980), and we chose to construe the document as a leave to appeal, which we granted.


 In State ex rel. Parrish v. Circuit Court, 148 Wis. 2d 700, 436 N.W.2d 608 (1989), our supreme court held that in a divorce proceeding, public policy reasons prevented the application of sec. 801.58(7), Stats., to allow for substitution of the judge. Parrish, 148 Wis. 2d at 704-05, 436 N.W.2d at 610-11. Because we hold that the remand directions are not "further proceedings" within sec. 801.58(7) and thus that the statute does not apply, we do not address whether the Parrish rationale should extend to probate proceedings.


 Ondrasek v. Ondrasek, 126 Wis. 2d 469, 377 N.W.2d 190 (Ct. App. 1985) (Ondrasek I).


 Section 801.58(7), Stats., provides:
*652If upon an appeal from a judgment or order or upon a writ of error the appellate court orders a new trial or reverses or modifies the judgment or order as to any or all of the parties in a manner such that further proceedings in the trial court are necessary, any party may file a request under sub. (1) within 20 days after the filing of the remittitur in the trial court whether or not another request was filed prior to the time the appeal or writ of error was taken.


 Section 808.08, Stats., provides:
Further proceedings in trial court. When the record and remittitur are received in the trial court:
(1) If the trial judge is ordered to take specific action, the judge shall do so as soon as possible.
(2) If a new trial is ordered, the trial court, upon receipt of the remitted record, shall place the matter on the trial calendar.
(3) If action or proceedings other than those mentioned in sub. (1) or (2) is ordered, any party may, within one year after receipt of the remitted record by the clerk of the trial court, make appropriate motion for further proceedings. If further proceedings ture not so initiated, the action shall be dismissed except that an extension of the one-year period may be granted, on notice, by the trial court, if the order for extension is entered during the one-year period.


 When a cause is remanded for "further proceedings" the trial court must effectuate the appellate court's mandate so far as its direction extends. State ex rel. Ondrasek v. Circuit Court, 133 Wis. 2d 177, 181, 394 N.W.2d 912, 913 (Ct. App. 1986). The trial court "is left free to make any order or direction in further progress of the case, not inconsistent with the decision of the appellate court, as to any question not presented or settled by such decision." Id.